DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (WO 2018/070940 A1) hereinafter Venkatraman in view of Kazumichi et al. (JPH08157370A Machine English Translation) hereinafter Kazumichi.
 	Regarding claims 1-3, Venkatraman is drawn to an injectable composition which is capable of delivering a controlled and sustained amount of at least one 5a-reductase inhibitor to a subject (abstract).
 	Venkatraman discloses the injectable composition comprising a polymer solution, the polymer solution further comprising at least one 5a-reductase inhibitor dissolved, dispersed or suspended therein, wherein the at least one 5a-reductase inhibitor comprises finasteride (claims 1-2).
 	Venkatraman does not explicitly disclose wherein the finasteride has a ratio of a maximum blood concentration to an initial blood concentration of 2 to 11.


 	Kazumichi discloses a finasteride-containing sustained-release composition which exhibits a zero-order release property with a substantially constant drug release rate without initial burst and initial release suppression [0001].
 	Kazumichi discloses a 1 month continuous release subcutaneous formulation that is superior to the conventional products in terms of sustained release and a constant effective blood concentration is obtained [0003]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Venkatraman, to have the sustained release profile as previously disclosed by Kazumichi, and arrive at the instant invention.
 	One of skill in the art would have been motivated to do so because Venkatraman and Kazumichi are both in the field of sustained-release compositions that comprise finasteride, and Kazumichi discloses the finasteride-containing sustained release composition capable of a constant rate for a long period of time without an initial burst of the medicinal ingredient, and having a zero-order release behavior [0004]. One of ordinary skill in the art would reasonably expect success in formulating the sustained release composition based on the combined teachings of Venkatraman as modified by Kazumichi wherein the sustained release with zero-order release provides a constant drug release rate without initial burst such that the finasteride has a ratio of a maximum 
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claim 4, Venkatraman discloses 5a-reductase inhibitor competes with testosterone at the binding site of type II 5a reductase and prevents the conversion of testosterone to dihydrotestosterone (DHT) (inhibits production of DHT) [0005]. Kazumichi discloses a 1 month continuous release subcutaneous formulation that is superior to the conventional products in terms of sustained release and a constant effective blood concentration is obtained [0003].

 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (WO 2018/070940 A1) hereinafter Venkatraman in view of Kazumichi et al. (JPH08157370A Machine English Translation) hereinafter Kazumichi as applied to claims 1-4 above and further in view of Seo et al. (US 6277391 B1) hereinafter Seo.
 	The teachings of Venkatraman and Kazumichi are disclosed above.
 	Regarding claims 5-7, Venkatraman in view of Kazumichi do not explicitly disclose a suspension solvent that includes an isotonic agent, a suspending agent, and a solvent.

 	Seo discloses drugs contemplated in the composition includes finasteride (col. 7, ln 9). 	Seo discloses gelatin as suspending agent (col. 7, ln 47), mannitol as tonicity modifier (col. 7, ln 56), and water or mediums other than water (solvent) (col. 7, ln 41-63).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Venkatraman in view of Kazumichi, to have the suspending agent, isotonic agent, and solvent as previously disclosed by Seo, and arrive at the instant invention.
 	One of skill in the art would have been motivated to do so because Venkatraman, Kazumichi, and Seo are all in the field of sustained-release compositions that comprise finasteride, and Seo discloses methods of treatment which produce a sustained delivery of the treatment substance over long periods of time is desirable (col. 2, ln 52-55), thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615